MOORE, Circuit Judge,
dissenting.
It is difficult to imagine more explicit direct evidence of age and disability discrimination than the direct statement by a supervisor that he wished to fire an employee, based partially on age, memory loss, and supposed early-onset Alzheimer’s disease. That statement, made by the president of A.I. Root but six months before Anthony Rosso was discharged, provides sufficient direct evidence of age and disability discrimination to allow this case to go before a jury. I believe Phelps v. Yale Security, Inc., 986 F.2d 1020 (6th Cir.1993) is not to the contrary. While the time frame in this case is slightly shorter *522than in Phelps, I believe the lack of ambiguity in Root’s comments and the evidence of an attempt to conceal unlawful discrimination (i.e., the firing of Bob Stanners) makes this a markedly different case. Here, the discriminatory comment was directed explicitly to the adverse employment action at issue.
This is not a situation where uneontroverted facts can provide support for two different motives in firing an employee; instead, John Root denies entirely making the comments at issue, and Root alleges that Stanners, the witness to these comments, fabricated a subsequent memo memorializing them. Stanners’s retaliation claim, based on his own firing after his memo was written and sent, not only was allowed to go forward from the summary judgment stage by the district judge, but also has now resulted in a jury verdict for Stanners. John Root may not have made any further comments regarding Rosso’s age and supposed disability, but that is entirely consistent with a realization by Root that Stanners wasn’t going to “play along” and that further attempts at concealing Root’s true motives might be necessary. The $20,000 investment in software and training manuals could be further evidence of this attempt at concealment, and even if it is not, it merely places Root’s intentions in dispute. Additionally, that Singer claimed to be the ultimate is to be believed (as he was by a jury), Root has been untruthful in his representations of past events, and it is no large leap to imagine him pressuring subordinates to do the same.
It is incomprehensible to me that in the face of this ultra-factual dispute, where one witness is lying outright, the majority would hold that Rosso failed to provide sufficient direct evidence of discrimination to withstand summary judgment. The contrary evidence produced by A.I. Root does not close the book on Rosso’s claims; that the court does so today is a fundamental misapplication of the summary judgment standard, and so I respectfully dissent.